NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                 TRAVIS ADDAM ZIMMERLE, Petitioner.

                         No. 1 CA-CR 13-0332 PRPC
                            FILED 1-15-2015


    Petition for Review from the Superior Court in Maricopa County
                        No. CR 2010-111976-001
                 The Honorable Karen A. Mullins, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Travis Addam Zimmerle, Florence
Petitioner



                       MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Donn Kessler and Judge Kent E. Cattani joined.
                           STATE v. ZIMMERLE
                           Decision of the Court

T H O M P S O N, Judge:

¶1           Petitioner Travis Addam Zimmerle seeks review of the trial
court’s summary dismissal of his second post-conviction relief proceeding
under Arizona Rule of Criminal Procedure 32. We grant review, but we
deny relief.

¶2           On July 15, 2010, Zimmerle pled guilty to armed robbery and
aggravated assault. On September 7, 2010, the trial court sentenced him in
accordance with the plea agreement to an aggravated eleven-year term of
imprisonment on the armed robbery conviction followed by a five-year
term of probation on the aggravated assault conviction.

¶3            On December 6, 2012, Zimmerle filed a notice of post-
conviction relief in which he indicated that he intended to raise a variety of
claims. The trial court summarily dismissed the notice based on a finding
that the notice was untimely and that Zimmerle failed to support the notice
with facts that would permit the various claims to be raised in an untimely
petition for post-conviction relief.

¶4             On March 6, 2013, Zimmerle filed a petition for writ of habeas
corpus in which he alleged that his guilty pleas were not made knowingly
and intelligently because his counsel did not have a full thirty-days to
consider and weigh the evidence disclosed by the State prior to the plea
deadline, and his counsel was ineffective in recommending that he plead
guilty. The trial court treated the petition for habeas corpus writ as a
petition for post-conviction relief, see Ariz. R. Crim. P. 32.3, and summarily
denied relief. The trial court ruled that the petition was both successive and
untimely and that the claims raised were precluded. We review the
summary dismissal of a petition for post-conviction relief for abuse of
discretion. State v. Bennett, 213 Ariz. 562, 566, ¶ 17, 146 P.3d 63, 67 (2006).

¶5             There was no error by the trial court in summarily dismissing
the petition for writ of habeas corpus. Rule 32.4 limits the claims that may
be raised in an untimely or successive petition for post-conviction relief to
those made pursuant to Rule 32.1(d), (e), (f), (g), or (h). Ariz. R. Crim. P.
32.4(a). Neither of the claims raised by Zimmerle in the petition falls within
these exceptions to preclusion. See Ariz. R. Crim. P. 32.2(b). The trial court
therefore properly determined that the petition was subject to summary
dismissal.




                                      2
                         STATE v. ZIMMERLE
                         Decision of the Court

¶6           For these reasons, although we grant the petition for review,
we deny relief.




                                :ama




                                       3